Citation Nr: 0708795	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for residuals of a left fibula fracture.

2.  Entitlement to a disability rating higher than 20 percent 
for neurological residuals of a shell fragment wound to the 
right gluteal area.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right hip.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to July 1950 
and from October 1950 to October 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for arthritis of the right hip is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's left fibula fracture residuals are 
manifested by marked limitation of motion of the left ankle 
with arthritis, but without ankylosis, and without nonunion 
of the tibia and fibula or loose motion requiring a brace.

2.  The veteran's neurological residuals of a shell fragment 
wound to the right gluteal area are manifested by wholly 
sensory impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for residuals of a left fibula fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5262 (2006).



2.  The criteria for a disability rating higher than 20 
percent for neurological residuals of a shell fragment wound 
to the right gluteal area have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8726 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected neurological residuals of a shell fragment 
wound to the right gluteal area and residuals of a left 
fibula fracture.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in August 2005, after its 
initial adjudication of the claims.  Thereafter, no 
additional evidence was received.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish effective dates for the 
increased ratings sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that increased 
ratings are not warranted for the veteran's left fibula and 
right gluteal disorders.  Consequently, no effective dates 
will be assigned, so the failure to provide notice with 
respect to that element of the claims was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule for 
Rating Disabilities represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Analysis

Left Fibula

The veteran is currently assigned a 30 percent rating for 
fracture residuals of the left distal fibula with arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that 
code, a 30 percent rating is for assignment where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent rating is authorized for nonunion 
of the tibia and fibula with loose motion requiring a brace.  

The Board notes initially that the veteran has several other 
non-service-connected disabilities affecting his lower 
extremities.  He has undergone partial amputations of both 
feet as a result of diabetic complications.  He has also been 
diagnosed with peripheral vascular disease of the lower 
extremities related to diabetes.  Vascular surgery was 
performed on the left foot in December 2001.  The veteran 
stated in a letter received in November 2003 that he is in a 
wheelchair due to the partial amputations of his feet caused 
by diabetes.  He also stated that the brace on his ankle is 
not attributable to his service-connected disability.  

With respect the other criteria for a 40 percent rating, 
there is no evidence of record suggestive of nonunion of the 
tibia and fibula.  X-rays taken in September 2002 and 
reviewed by the January 2004 joints examiner showed a 
nondisplaced fracture of the medial malleolus.  Moreover, the 
evidence does not suggest that the veteran's fracture 
residuals have resulted in loose motion requiring a brace.  

The veteran was afforded a VA examination in September 2002.  
At that time, there was no swelling, edema, pain or 
tenderness on palpation of the left ankle.  The veteran was 
found to have significantly decreased ankle range of motion 
with dorsiflexion measured from 0 to 10 degrees, and plantar 
flexion measured from 0 to 20 degrees. 

On VA examination in January 2004, the veteran had decreased 
dorsiflexion with little if any dorsiflexion possible, 
perhaps five to ten degrees.  Plantar flexion was measured 
from 0 to 30 degrees.  There was no varus or valgus 
angulation of the os calcis in relation to the long axis of 
the tibia and fibula.  There was no pain associated with 
manipulation of the left ankle.  

Based on the measured ranges of motion of the left ankle, and 
the September 2002 examiner's description of such limitation 
as significant, the finds that the left ankle impairment is 
marked, as contemplated under Diagnostic Code 5262 for a 30 
percent rating.  However, as set out above, that code 
requires a specific type and degree of symptomatology for a 
40 percent rating.  In the veteran's case, such 
symptomatology is not shown.

A 40 percent rating is also available on the basis of 
disability of the ankle.  However, Diagnostic Code 5270 
requires for a 40 percent rating that there be ankylosis 
(complete bony fixation) of the ankle joint in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  As discussed above, while markedly 
limited, the veteran does have some motion in both plantar 
flexion and dorsiflexion.  There is no ankylosis.  
Accordingly, a 40 percent rating is not warranted under 
Diagnostic Code 5270.  

The Board also notes for purposes of comparison that a 40 
percent rating is awarded under Diagnostic Code 5161 for 
complete loss of use of the foot.  In addition, a leg 
amputation below the thigh, permitting prosthesis warrants a 
40 percent rating.  The evidence simply does not suggest that 
the service-connected left ankle disability has resulted in 
the equivalent of complete loss of use of the left foot or 
amputation of the left leg below the thigh.  

The veteran has requested that he be granted a separate 
compensable rating for left ankle arthritis.  The record 
reflects that the functional impairment from the arthritis is 
not separate and distinct from that from the fracture 
residuals.  Both are manifested by functional impairment of 
the ankle.  Accordingly, a separate rating is not in order.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.

Neurological Impairment in the Right Gluteal Area

The veteran is currently assigned a 20 percent rating for 
neurological impairment in the right gluteal area under 
38 C.F.R. § 4.124a, Diagnostic Code 8726.  Under that code, a 
20 percent rating is for assignment where there is moderate 
incomplete paralysis of the anterior crural nerve.  A 30 
percent rating is for assignment for severe incomplete 
paralysis, and a 40 percent rating requires complete 
paralysis of the quadriceps extensor muscles.  

On VA examination in September 2002, there was no pain or 
tenderness on palpation.  The veteran had good muscle control 
of both gluteal areas without evidence of muscular atrophy or 
wasting.  The examiner described only "subjective mild 
sensory loss of the lower extremity associated with numbness 
and a tingling sensation."  

The January 2004 VA joints examiner found that there was no 
tenderness deep in the buttock at all and no tenderness in 
the thigh at all.  The right thigh musculature was only 
minimally atrophied with full function and good strength.  
The veteran was able to ambulate, and sensation over the 
right buttock and right thigh were totally intact.  

On VA neurological examination in January 2004, the veteran 
was found to demonstrate pain in the back and into leg, which 
the examiner felt was unrelated to the service-connected 
neurological disorder.  The pain was found not to be located 
in a distribution of any nerve that would be located in this 
region, but was primarily well above this area in the back 
region, and then down into the hip.  The examiner concluded 
that it was more referred mechanic or sciatic-like pain 
related to degenerative problems of the spine than to 
localized injury of the nerve.  

The January 2004 examiner's finding is in contrast to the 
finding of the veteran's private physician, Christopher R. 
Morris, M.D.  While Dr. Morris agreed in an August 2002 
letter that the veteran's gluteal pain was not a result of 
arthritis of the hip, he found that the pain was associated 
with the neurological impairment resulting from his service-
connected disability.  

Consistent with Dr. Morris' findings, a May 2000 VA 
outpatient treatment report shows a finding of gluteal pain 
with neuralgia.  The examiner categorized the problem as 
moderate to severe.  

The Board finds that while the opinions of the January 2004 
VA examiner and Dr. Morris are not in complete accord, even 
conceding that the veteran's gluteal pain is entirely 
attributable to his service-connected neurological disorder, 
the evidence of record clearly demonstrates that the veteran 
experiences primarily sensory symptomatology related to his 
right anterior crural nerve.  In other words, the symptom of 
gluteal pain as described by Dr. Morris and the January 2004 
examiner is a symptom that is wholly sensory in nature.  
Objective measurements such as muscle atrophy and strength 
are essentially normal or have been described as only 
minimally affected.  A note applicable to the Schedule of 
Ratings for Diseases of the Peripheral Nerves provides that, 
for wholly sensory involvement, the rating should be for the 
mild or at most the moderate degree.  In the veteran's case, 
the 20 percent rating currently assigned represents moderate 
incomplete paralysis of the anterior crural nerve.  

While the May 2000 VA outpatient report shows a finding of 
moderate to severe symptomatology, it does not describe 
symptomatology that is other than sensory in nature.  In 
addition, there is no indication that the May 2000 examiner 
was attempting to correlate his assessment to the rating 
schedule.

While the January 2004 joints examiner did find that range of 
motion of the right hip was diminished, with flexion measured 
from 0 to 100 degrees and abduction measured from 0 to 30 
degrees, such limitation of motion was found to be probably 
secondary to arthritis.  Dr. Morris did not comment on range 
of motion, and did not disagree with the diagnosis of 
arthritis in the hips, only with the attribution of gluteal 
pain to that diagnosis.  The Board can identify no opinion 
that conflicts with the January 2004 examiner on this point.  
Therefore, based on the nature and medical attribution of the 
veteran's symptomatology, the Board concludes that a rating 
higher than 20 percent is not in order under Diagnostic Code 
8726.

The Board has also considered whether there is any other 
schedular basis for granting this claim, but has found none.

Other Considerations

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  

The record reflects that the veteran has not required 
frequent hospitalizations for his left fibula or right 
gluteal neurological disability and that the manifestations 
of the disabilities are not in excess of those contemplated 
by the schedular criteria.  While the January 2004 VA joints 
examiner found that the veteran was totally disabled from 
serious multiple medical problems including diabetes 
mellitus, status post amputation of the forefoot, bilateral, 
the noted disabilities are not service-connected.  

In sum, there is no indication in the record that the average 
industrial impairment from the service connected disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

Entitlement to a disability rating higher than 30 percent for 
residuals of a left fibula fracture is denied.

Entitlement to a disability rating higher than 20 percent for 
neurological residuals of a shell fragment wound to the right 
gluteal area is denied.


Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  

REMAND

With respect to the veteran's claim to reopen a claim of 
entitlement to service connection for arthritis of the right 
hip, the Board notes that in March 2006, the Court issued a 
decision, which held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided VCAA notice in compliance with 
this decision.

The Board also notes that in a letter dated in September 
2003, the veteran claimed that he was not asserting that his 
hip arthritis was attributable to service.  While the veteran 
perfected an appeal of that issue, this statement brings into 
question the veteran's desire to pursue an appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be contacted to 
determine whether he wishes to continue 
his appeal with respect to reopening of 
the claim of entitlement to service 
connection for arthritis of the right hip.  
The veteran should be instructed as to the 
appropriate method for withdrawal of an 
appeal.  

2.  If the veteran indicates that he 
wishes to pursue an appeal, or if he does 
not respond to the instruction above, the 
veteran should be provided the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in Kent v. 
Nicholson.

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform him and his 
representative and request them to provide 
the outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


